Citation Nr: 0105694	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-03 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for hypertension.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 until April 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, that denied the veteran's application to 
reopen his claim of entitlement to service connection for 
heart disability and that denied his original claim of 
entitlement to service connection for hypertension.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal with respect to the hypertension 
claim has been obtained.  

2.  Evidence of persistently elevated high blood pressure 
readings was shown in service with a showing of continuity of 
symptomatology thereafter to which current essential 
hypertension may be attributed.  


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.102, 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he now has hypertension that began 
in service for which service connection should be granted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Governing regulations provide as follows:  

With chronic diseases shown as such in 
service (or within the presumptive period 
under [38 C.F.R.] § 3.307) so as to 
permit a finding of service connection, 
subsequent manifestations of the same 
chronic condition at any later date, 
however remote, are service connected, 
unless clearly attributable to 
intercurrent causes.  This rule does not 
mean that any manifestation of joint 
pain, any abnormality of heart action or 
heart sounds, any urinary findings of 
casts, or any cough, in service will 
permit service connection of arthritis, 
disease of the heart, nephritis, or 
pulmonary disease, first shown as a 
clear-cut clinical entity, at some later 
date.  For the showing of chronic disease 
in service there is required a 
combination of manifestations sufficient 
to identify the disease entity, and 
sufficient observation to establish 
chronicity at the time, as distinguished 
from merely isolated findings or a 
diagnosis including the word 
"[c]hronic."  When the disease entity 
is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no 
requirement of [an] evidentiary showing 
of continuity.  Continuity of 
symptomatology is required only where the 
condition noted during service (or in the 
presumptive period) is not, in fact, 
shown to be chronic or where the 
diagnosis of chronicity may be 
legitimately questioned.  When the fact 
of chronicity in service is not 
adequately supported, then a showing of 
continuity after discharge is required to 
support the claim.  

38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The service medical records reflect that on examination in 
February 1990 for entrance into service, the veteran's blood 
pressure was 122/80.  Blood pressure readings were obtained 
on numerous occasions throughout the course of active duty 
which showed fluctuating readings.  In July 1994, the 
appellant's blood pressure was noted to be 130/108.  His 
blood pressure was shown to be essentially within normal 
ranges until March 1997, when a blood pressure reading of 
144/108 was recorded with a second reading of 138/102.  With 
the exception of several normal readings during 1997, the 
veteran's diastolic blood pressure was predominantly 
elevated.  On examination in March 1998 for separation from 
service, a blood pressure reading of 128/92 was recorded.  
The examiner stated that mild elevated diastolic pressure was 
noted.  

The post service record reflects that a VA outpatient report 
dated in October 1998 shows a blood pressure reading of 
154/84.  When seen in a VA ear, nose and throat clinic in 
October 1998 for follow up for recurrent nosebleeds, the 
veteran complained of intermittent headaches.  It was 
reported that he had a history of recurrent epistaxis.  When 
seen in the VA cardiology clinic, his blood pressure was 
140/90.  Although an electrocardiogram (ECG) was read as 
within normal limits, it was significant for left axis 
deviation.  On VA examination in December 1998, blood 
pressure readings of 154/89 and 140/90 were obtained.  The 
examiner stated that hypertension was not found on 
examination.  

The appellant himself submitted two handwritten notes from 
named, but unknown sources, showing blood pressure readings 
during the latter part of December 1998 as 162/91, 155/97, 
148/97, and 152/95.  A VA outpatient record dated in March 
1999 revealed a blood pressure reading of 181/99.  A private 
clinical report dated April 27, 1999, showed blood pressure 
readings of 130/100 in the left arm and 142/104 in the left 
arm.  It was noted that the veteran had had a problem with 
high blood pressure for the past four to five years.  An 
assessment of high blood pressure was rendered for which 
Monopril was prescribed.  The following day, the veteran was 
seen on a VA outpatient basis, where a blood pressure reading 
of 135/88 was noted.  On physical examination (pex), another 
blood pressure reading of 150/92 was also recorded.  
Treatment with Monopril was planned.  Monopril is indicated 
for the treatment of hypertension.  PHYSICIANS' DESK 
REFERENCE 1458 (47th ed. 1993).  

The Board observes that although the veteran's blood pressure 
readings varied between elevated and normal during active 
duty, toward the latter part of his service, his readings 
were more persistently high.  Moreover, when examined for 
separation from service in March 1998, a blood pressure 
reading of 128/92 was shown.  The veteran indicated that he 
had high blood pressure and the examining official recorded 
that there was a "tendency" for high blood pressure.  The 
record reflects that when the veteran was evaluated by VA in 
December 1998, the examiner stated that no hypertension was 
found, although a borderline diastolic reading was obtained.  
The Board observes that while the examiner indicated that the 
claims file was available for review, there is no reference 
to the elevated blood pressure readings noted in service.  By 
March 1999, the veteran's blood pressure had risen to 181/99 
and he was placed on medication the following month for 
diastolic reading of more than 100.  The post service 
evidence is also notable for a history of recurrent 
nosebleeds, headaches at the temples, and left axis deviation 
that was said to be shown on an electrocardiogram performed 
in October 1998.  

The Board thus finds in this instance that there is ample 
evidence of elevated blood pressure readings in service, a 
continuity of symptomatology since service, and findings of 
high blood pressure for which anti-hypertensive medication 
was recently prescribed.  There is thus evidence that the 
veteran now has essential hypertension the onset of which is 
traceable to service.  According the veteran the benefit of 
the doubt, the Board finds that the evidence warrants service 
connection for hypertension.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension is granted.  


REMAND

A rating decision dated in May 1998 denied service connection 
for heart disability claimed as heart flutter, irregular 
heartbeat, and chest pain, and the veteran was so informed 
later the same month.  In correspondence dated in July 1998, 
the veteran stated that he claimed "an increased 
evaluation" of "service-connected" heart disease.  The RO 
wrote the veteran in September 1998 that service connection 
had been disallowed for heart disease in a letter dated May 
21, 1998, and indicated that he had one year from that date 
to appeal that decision.  However, the veteran was also 
advised that to reopen his claim he needed to submit new and 
material evidence.  Additional clinical evidence was received 
subsequent to which the RO in February 1999 denied the 
veteran's claim for a heart disorder on the basis that new 
and material evidence had not been received to reopen the 
claim.  A notice of disagreement with this determination was 
received in June 1999.  

Under 38 C.F.R. § 20.201(2000), a written communication from 
a claimant expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result constitutes a 
notice of disagreement.  While special wording is not 
required, the notice of disagreement must be in terms that 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  Id.  The 
Board finds in this instance that although the veteran 
phrased his response to the rating determination of May 1998 
denying service connection for a heart disorder as an 
increased rating, his intent was to disagree with the 
decision rendered therein.  The Board thus finds that the 
appellant's statement received in July 1998 constituted a 
timely notice of disagreement as to the claim for service 
connection for heart disability.  See Gallegos v. Gober, 14 
Vet. App. 50, 58 (2000) (veteran's letter expressing 
disagreement with an RO decision was valid notice of 
disagreement, despite fact that it contained no expression of 
desire for appellate review).  In July 1999, the RO furnished 
the veteran and his representative with a statement of the 
case, but a substantive appeal addressing the issue of 
entitlement to service connection for heart disability was 
not timely submitted.  The rating decision therefore became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.202, 20.302, 20.1103.  However, a claim will be 
reopened if new and material evidence has been submitted 
since the last final disallowance of the claim on any basis.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105 (1998); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The evidence of record at the time of the May 1998 rating 
decision included the service medical records.  The RO found 
that the service medical records were devoid of complaints, 
findings, diagnosis or treatment of chronic disability of the 
cardiovascular system.  The RO found that the veteran 
underwent extensive testing of the cardiovascular system due 
to complaints of intermittent chest pain and heart flutter in 
April and October 1997 but that the cardiovascular system was 
found to exhibit no objective abnormality.  It was noted that 
although gastroesophageal reflux disease was suspected in 
October 1997, its presence was not thereafter confirmed.  The 
RO therefore denied the claim as not well grounded.  

The service medical records reflect that the appellant was 
seen in March and April for complaints which included 
episodes of sudden onset of racing or rapid heartbeat for 
which no specific diagnose was rendered.  He was treated in 
October 1997 for complaints that included heart fluttering 
and chest pain.  An assessment of possible paroxysmal 
supraventricular tachycardia (PSVT) versus gastroesophageal 
reflux disease (GERD) was rendered.  The service medical 
records also contain a number of electrocardiogram reports 
that consistently indicate an abnormal ECG, including left 
ventricular hypertrophy.  However, chest X-rays were 
interpreted as normal.  

Evidence added to the record since the May 1998 rating 
decision includes reports of VA examination and treatment, as 
well as private treatment reports.  When the veteran was 
evaluated by VA in December 1998, it was indicated that no 
heart flutter, irregular heartbeat or chest pain was found on 
examination.  The examiner said that he had reviewed the 
veteran's record and that in January 1998, he had a chest X-
ray that showed no cardiac or pulmonary abnormalities.  The 
examiner also stated that an ECG in October 1998 was within 
normal limits.  

Thus, there does not appear to be any currently demonstrated 
heart disability.  However, hypertension under VA regulations 
is deemed to be an early symptom of certain types of 
cardiovascular-renal disease "preceding the development of 
those diseases in their more obvious forms."  See 38 C.F.R. 
§ 3.309(a) (2000).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096, 2099-2100; VAOPGCPREC 11-2000.  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The Board observes that the veteran's representative in 
November 2000 requested that the case be remanded for a VA 
examination, to include electronic beam cardiac tomography 
(EBCT), in order to resolve this appeal.  

It is not wholly clear, however, what Congress intended with 
respect to applications to reopen.  It would seem that the 
new duty to assist provisions, which include the provision of 
examinations, do not apply until new and material evidence is 
submitted to reopen a previously and finally denied claim.  
This seems all the more the case when it is considered that 
the issue of new and material evidence is jurisdictional for 
the Board.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  On the other hand, the new law seems to suggest 
that some limited duties devolve on VA, even in the context 
of an application to reopen, since the definition of who 
constitutes a claimant under the act is so broad.  

In these circumstances, the Board concludes that further 
limited development is necessary.  Accordingly, the case is 
REMANDED for the following action:  

1.  The appellant should be afforded the 
opportunity to submit additional evidence 
and argument on the matter remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  The RO should undertake reasonable 
steps to inform the appellant of any 
information, and any medical or lay 
evidence, not previously provided to VA 
that is necessary to substantiate his 
application to reopen his previously and 
finally denied claim of entitlement to 
service connection for heart disability.  
The appellant should be informed that 
medical evidence demonstrating the 
presence of organic heart disability and 
linking that disability to his service-
connected hypertension would be 
especially helpful in adjudicating this 
aspect of his appeal.  

3.  If evidence is received that is found 
to be new and material under 38 C.F.R. 
§ 3.156(a) with respect to the claim for 
service connection for heart disability, 
the RO should reopen the claim.  
Following any further indicated 
development, the RO should adjudicate the 
claim on a de novo basis without regard 
to the finality of any prior 
determination.  In so doing, the RO 
should review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

4.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
appellant and his representative, and 
they should be provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 



